internal_revenue_service number release date index numbers cc dom it a plr-122326-98 date legend taxpayers foundation dear this is in reply to your date ruling_request on behalf of taxpayers issue are shares of mutual funds stock of a corporation qualified_appreciated_stock within the meaning of sec_170 of the internal_revenue_code yes conclusion facts since taxpayers have owned shares the shares of open-end investment companies commonly known as mutual funds the shares have adjusted bases that are less than their fair market values taxpayers propose to make a gift of some of the shares to the foundation a private_foundation described in sec_509 but not described in sec_170 none of the shares is subject_to any resale restrictions including sec rule restrictions private contractual restrictions or any other restriction that may limit the taxpayers’ or the foundation’s disposal of the shares all of the mutual funds are treated as corporations for federal_income_tax purposes and are qualified as regulated_investment_companies plr-122326-98 under the investment_company act of as amended rather than the shares being traded on an established_securities_market the taxpayers may terminate their investment upon demand by having the investment companies that issued the shares redeem them at their net asset value the net asset values of the shares can be obtained daily from a nationally circulated newspaper the amount of shares in each corporation proposed to be contributed to the foundation when increased by the aggregate amount of all prior contributions by the donor of shares of each such corporation does not exceed percent in value of all of the outstanding_stock of any such corporation law and analysis sec_170 provides as a general_rule that donors making charitable_contributions of capital_gain_property to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 are not permitted a charitable_contribution_deduction for the amount of the contributed_property that would have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value sec_170 creates an exception to the general_rule for contributions of qualified_appreciated_stock formerly a temporary provision sec_170 was made permanent by the tax and trade relief extension act of division j of h_r omnibus consolidated and emergency supplemental appropriations act pub_l_no section a 112_stat_2681 under sec_170 donors may deduct the fair_market_value of gifts of qualified_appreciated_stock to a private_foundation as defined in sec_509 other than a private_foundation as described in sec_170 sec_170 defines qualified_appreciated_stock except as provided in sec_170 to mean any stock of a corporation i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 sec_170 was added to the code by the tax_reform_act_of_1984 pub_l_no congress believed that deductibility at full fair_market_value for gifts of appreciated stock to private nonoperating foundations should be permitted in certain situations in which the potential for abuse including overvaluations is minimized h_r rep no th cong 2d sess plr-122326-98 in addition to meet the requirement that the stock be stock for which market quotations are readily available on an established_securities_market it is not sufficient merely that market quotations for the stock are readily available eg from established brokerage firms rather the market quotations must be readily available on an established_securities_market joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 th cong 2d sess moreover the nonreduced deduction provision does not apply to contributions of any property other than qualified_appreciated_stock that constitutes capital-gain property thus for example the provision does not apply to contributions of bond notes warrants or options whether or not market quotations for such property are readily available on an established market similarly the nonreduced deduction provision does not apply to contributions of interests other than corporate stock such as partnership interests id pincite for purposes of recordkeeping and return requirements for contributions of shares of an open-end investment_company market quotations are considered to be readily available on an established_securities_market if quotations are published on a daily basis in a newspaper of general circulation throughout the united_states see sec_1_170a-13 of the income_tax regulations sec_170 provides that in the case of any donor the term qualified_appreciated_stock shall not include any stock of a corporation contributed by the donor in a contribution to which sec_170 applies determined without regard to sec_170 to the extent that the amount of the stock so contributed when increased by the aggregate amount of all prior contributions by the donor of the stock exceeds percent in value of all of the outstanding_stock of the corporation sec_170 provides a special rule that for purposes of sec_170 an individual shall be treated as making all contributions made by any member of his family as defined in sec_267 sec_170 defines the term capital_gain_property to mean with respect to any contribution any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain which would have been long-term_capital_gain sec_1221 defines the term capital_asset to mean property held by the taxpayer regardless of whether that property is connected with the taxpayer’s trade_or_business but does not include stock_in_trade certain property used in trade plr-122326-98 or business certain property that is the product of the taxpayer’s personal efforts accounts or notes receivable acquired in the ordinary course of the taxpayer’s trade_or_business and certain publications of the united_states government sec_1222 defines long-term_capital_gain to mean gain from the sale_or_exchange of a capital_asset held for more than one year if and to the extent the gain is taken into account in computing gross_income for stock to be qualified_appreciated_stock under sec_170 it must meet the requirements under both sec_170 and sec_170 sec_170 requires that the market quotations of the stock be readily available on an established_securities_market as of the date of the contribution in the instant case the mutual funds are treated as corporations that must redeem the shares at net asset value upon an investor’s demand the net asset value quotations of the shares are published on a daily basis in a newspaper of general circulation throughout the united_states moreover there are no restrictions on the foundation’s ability to sell the shares thus the shares meet the sec_170 requirement sec_170 requires that the stock must be capital_gain_property in the instant case the shares are capital assets within the meaning of sec_1221 further if the shares were sold at fair_market_value because taxpayer’s held the property for more than one year the resulting gain would be a long-term_capital_gain within the meaning of sec_1222 thus the shares meet the sec_170 requirement sec_170 provides that for stock to be qualified_appreciated_stock the donor’s contribution cannot exceed percent of all of the outstanding_stock of such corporation in the instant case the amount of shares to be contributed to the foundation when increased by the aggregate amount of all prior contributions by taxpayers of shares of each such corporation does not exceed percent of all of the outstanding_stock of any such corporation thus the shares meet the sec_170 requirement no opinion is expressed concerning the federal_income_tax consequences of these donations under any other provisions of the internal_revenue_code a copy of this ruling should be attached to taxpayers’ federal_income_tax returns for the tax years affected plr-122326-98 this ruling is directed only to the taxpayers who requested it sec_6110 provides that this ruling may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by karin gross senior technician reviewer branch enclosure copy for sec_6110 purposes cc
